Citation Nr: 0813409	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
hand disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

3.  Entitlement to an effective date earlier than July 15, 
2003, for service connection for hypertension. 


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from April 1982 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in New York, New 
York.

In a February 2007 decision, the Board reopened the veteran's 
claim for service connection for hypertension and remanded it 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development and a decision on 
the merits.  The veteran's right hand disability claim was 
also remanded for additional development.  The RO completed 
the additional development of both claims as directed, 
granted the hypertension claim, but continued to deny a 
higher rating for the right hand disability, and returned the 
case to the Board for further appellate review.

The Board notes that more than 60 days after issuance of the 
September 2007 Supplemental Statement of the Case and after 
the case was recertified to the Board, the veteran submitted 
a March 2008 statement without a waiver.  The statement is 
cumulative of assertions previously considered by the 
originating agency.  Therefore, a remand for consideration of 
the statement by the originating agency is not required.

The March 2008 statement also addresses the rating and 
current severity of the veteran's service-connected right eye 
disorder.  This issue has not been considered by the RO, much 
less denied and timely appealed to the Board.  So, it is 
referred to the RO for appropriate action, as the Board does 
not currently have jurisdiction to consider it.  See 38 
C.F.R. §§ 20.200, 20.201 (2007); Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO).



For the reasons stated in the REMAND portion of the document 
below, the issues of a higher initial rating and an earlier 
effective date for service connection for hypertension are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right hand disability manifests with 
limitation of motion on active flexion of a gap more than 2.5 
cm between the fingertips and the proximal transverse crease 
of the palm but with full extension, a superficial scar which 
is painful on objective examination, and degenerative changes 
of the wrist confirmed by X-ray.

2.  The veteran is able to touch his right thumb pad to his 
fingers, and there is no ankylosis in the metacarpophalangeal 
or proximal interphalangeal joint of any digit, or limitation 
of motion on extension.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 10 
percent for a Muscle Group IX injury of the right (dominant) 
hand.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5228, 5229; 4.73, Diagnostic 
Code 5309 (2007).

2.  The requirements are met for a separate rating of 10 
percent, but no more, for scar residual of the right hand 
injury.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804.

3.  The requirements are met for a separate rating of 10 
percent, but no more, for degenerative changes of the wrist 
secondary to right hand injury.  38 U.S.C.A. §§ 1155, 5103, 
5103A; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003-5215.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

While the April 2001 and August 2003 notice letters did not 
meet the above criteria, the Board finds no prejudice accrued 
to the veteran, as the error was cured by a subsequent 
curative notice.  In addition to having been informed of the 
specific rating criteria and the bases for denying a higher 
rating in the rating decision and Statement of the Case, an 
April 2007 RO letter specifically addressed the types of 
evidence the veteran could submit to show the nature, 
severity, and impact of the right hand disorder on his 
conditions of employment.  The April 2007 letter also 
explained that ratings may be 0 to 100 percent.  Finally, 
following issuance of the April 2007 letter and affording him 
additional examinations, the veteran's claim was 
readjudicated, as shown by the September 2007 Supplemental 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  In light of 
the totality of the information provided the veteran by way 
of the Statement of the Case, Supplemental Statements of the 
Case, and the April 2007 letter, a reasonable person could 
discern what information is needed to support a claim for a 
higher rating for the veteran's right hand disability.

Thus, the Board finds that any presumed prejudice from the 
content deficiency of the 2004 VCAA notice, see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), was cured by the 
April 2007 letter, and that the purpose of the VCAA notice 
was not frustrated and that the essential fairness of the 
adjudication was not affected, as the veteran had a 
meaningful opportunity to participate in the adjudication of 
his claim.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claim, and as warranted by law, affording VA 
examinations.  In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.


Analysis

Historically, the veteran sustained a laceration of the right 
wrist during his active service when a tow missile tripod 
fell on his hand.  The laceration required sutures to close 
the wound, which bled quite a bit.  A September 1992 rating 
decision granted service connection and assigned a 10 percent 
rating under Diagnostic Code 5309, which is the minimum 
rating under that code.  See 38 C.F.R. § 4.73.

Group IX muscle injuries involve the intrinsic muscles of the 
hand.  38 C.F.R. § 4.73, Diagnostic Code 5309.  The forearm 
muscles, which act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  Id.  The intrinsic muscles of the 
hand include: the thenar eminence; the short flexor, 
opponens, abductor, and adductor of the thumb; the hypothenar 
eminence; the short flexor, opponens, and abductor of the 
little finger; four lumbricales; and four dorsal and three 
palmar interossei.  Id.  A note to Diagnostic Code 5309 
states that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  38 C.F.R. § 
4.71a, Diagnostic Code 5309, Note.  Such an injury shall be 
rated on limitation of motion with a minimum 10 percent 
disability evaluation. Id.

The applicable rating criteria for digit limitation of motion 
provide for a 10 percent rating for limitation of thumb 
motion where there is a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
warranted for a gap more than two inches (5.1 cm).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228.

Where there is limitation of motion of either index or long 
finger, if there is a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; and, 
extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted.  Where there is a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; and, extension limited by more than 30 
degrees, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.  Any limitation of motion in 
the ring or little finger, in either the major or the minor 
hand, is entitled to a maximum rating of 0 percent. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.

The findings on examination show that, while the veteran has 
functional loss due to pain and weakness, the current 
severity of his right (dominant) hand muscle group injury 
does not more nearly approximate a rating higher than 10 
percent, as there is no ankylosis involving the 
metacarpophalangeal or proximal interphalangeal joint, and 
extension of those joints is full.  38 C.F.R. § 4.7.

On VA examination in August 2003, the examiner also noted 
that the veteran could not grasp or bend his fifth finger on 
the right hand and that he was having trouble grasping with 
the second and third fingers.  The examiner noted that the 
veteran was able to use his thumb although not too well.  At 
that time, the veteran was not able to grasp with anything 
with his entire right hand and the examiner noted that he had 
no strength and no dexterity on grasping objects or on 
feeling or touching.  He was also unable to push, pull or 
twist with the right hand.  The examiner also noted that the 
veteran was only able to write very little with his right 
hand.  The examiner also indicated that the veteran had 
decreased range of motion in the wrist of his right hand and 
as such, he could only drive with his left hand and was 
required to use his left hand when brushing his teeth even 
though he is right-handed.  The examiner diagnosed the 
veteran with a status post injury to his right hand and 
markedly decreased grasping with decreased function of the 
right hand. The examiner also noted that the veteran's 
condition appeared to be getting progressively worse because 
the muscles appeared to be becoming atrophied.

The Board noted, however, that the examiner did not provide 
any range of motion measurement for the wrist or fingers, nor 
did he specify the exact joints of the fifth right finger 
involved.  Thus, the Board remanded for current examinations.

The June 2007 examination report notes the examiner conducted 
a comprehensive review of the claims file, and that the 
veteran is right hand dominant.  See 38 C.F.R. § 4.69.  The 
veteran told the examiner that he stopped doing his work as 
an electrician in 2001, as he had problems dropping things 
and the second and third fingers would lock up.  He described 
a lot of pain over the ring finger and near the scar over the 
wrist, and that he could not wear a ring on the ring finger.  
The veteran reported daily achy pain which, on a scale of 1 
to 10, he assessed as 5/10, and it radiated into the third 
digit and over the wrist area.  The wrist would swell on 
occasion, he could not put pressure on it, and it was weak.

Flare-ups were described by the veteran as occurring twice a 
week, which included pain of 7-8/10 and lasted about 10 
hours.  Aggravating actions are doing pushups, using a 
kitchen knife, cooking, grasping tools, and writing.  
Physical examination revealed the fifth digit distal 
interphalangeal joint as kept in a position of 50 degrees of 
flexion, and the fourth digit distal interphalangeal joint 
was kept in flexion of 45 degrees, which the examiner 
described as slight "Papal hand."  The examiner noted, 
however, that the joints were not fully ankylosed, as he was 
able to reduce them to 0 degrees.

The Board notes that ankylosis, favorable or unfavorable, of 
both the ring and little fingers of the dominant or non-
dominant hand warrants a 10 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223.  Ankylosis, favorable or 
unfavorable, of either alone warrants a noncompensable 
rating.  Diagnostic Code 5227.  Nonetheless, the Board finds 
that the veteran's right hand does not meet or approximate a 
rating for ankylosis, as the rating criteria for ankylosis or 
limitation of motion of single or multiple digits address 
ankylosis of the metacarpophalangeal and proximal 
interphalangeal joints, rather than the distal 
interphalangeal joints.  See 38 C.F.R. § 4.71a, EVALUATION OF 
ANKYLOSIS OR LIMITATION OF MOTION OF SINGLE OR MULTIPLE 
DIGITS OF THE HAND.

Examination revealed further that the veteran's right hand 
apparently manifested primarily passive range of motion, as 
the examiner noted that "these were passive range of motions 
essentially that were measured."  Range of motion of the 
index finger metacarpophalangeal joint and proximal 
interphalangeal joint were 0 to 90 degrees, and the distal 
interphalangeal joint was 0 to 60 degrees, all with pain at 
the end of the range.  Range of motion of the long finger 
metacarpophalangeal joint was 0 to 90 degrees, and the 
proximal interphalangeal joint was 0 to 75 degrees, and the 
distal interphalangeal joint was 0 to 65 degrees, with pain 
at the end of the range of the former two.  The little finger 
manifested the same values, except that the distal 
interphalangeal joint was 0 to 60 degrees.

Evaluation of the hand as a whole revealed the veteran was 
unable to make a full fist.  The gap between the fingertips 
and the proximal traverse crease of the palm was as follows: 
index finger, 5 cm; long finger, 6 cm; ring finger, 6 cm; 
and, little finger, 4.5 cm.  Attempts by the examiner to 
passively increase the flexion of the digits still did not 
completely close the gap and elicited complaints of pain.  
The veteran was able to approximate the tip of the thumb to 
all four other fingers.  His pincer grip and 3-jaw strength, 
however, were all weak at 3+/5.  Hand grasp was 3-/5.  The 
veteran was able to write his name, but the examiner noted he 
could not press hard on the pen-only hard enough for his 
signature to be visible.  He demonstrated good dexterity, 
though, by inserting a small key into a lock and turning it 
without any difficulty.  He did not have a lot of strength in 
the right hand for heavy pushing or pulling.

The examiner rendered diagnoses of post-traumatic arthritis 
involving the radiocarpal joints and tenosynovitis of the 
flexor digitorum.  The examiner based the latter diagnosis on 
palpation of the palmar aspect of the hand along the flexor 
tendons with some nodularity of texture.  It was 
predominantly present for the long and ring fingers.  The 
examiner opined that all of the veteran's symptomatology was 
secondary to the laceration he sustained during his active 
service.

The same examiner conducted the veteran's muscle examination.  
The June 2007 examination report notes that the examiner 
reviewed the service medical records of the veteran's 
treatment and suturing of the laceration and found no 
documentation of a muscle injury.  In light of his noting 
pain and tenderness over the hypothenar muscles, the examiner 
noted that the involvement would be the adductor digiti 
minimi and the flexor digiti minimi brevis.  There also 
appeared to be some dysfunction of the flexor digitorum 
profundus tendons, especially to the third and fourth digits.  
There also was tenderness along the flexor tendons in the 
palm.  The involvement of these muscles and tendons, noted 
the examiner, was the underlying cause of the limitation of 
motion noted on the hands examination, and the Board notes 
that it is captured in the minimum 10 percent rating, which 
is in fact based on whatever limitation of motion may be 
present.  This symptomatology also causes the veteran's 
problems with squeezing and wringing action-also as noted in 
the hands examination.

Thus, in sum, the Board finds that, while the residuals of 
the veteran's right hand laceration indeed manifest 
limitation of motion symptomatology, there is no basis for a 
rating higher than 10 percent, as there is no ankylosis in 
joints other than the distal interphalangeal joints, and he 
has full extension in his metacarpophalangeal and proximal 
interphalangeal joints.  Although the gap between the 
fingertips of the right hand and the proximal transverse 
crease of the palm was more than 2.5 cm upon range of motion 
on flexion, extension was full.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5228, 5229.  Nonetheless, the veteran is 
entitled to have all of the symptomatology of his right hand 
disability rated, see Esteban v. Brown, 6 Vet. App. 259 
(1994) (separate ratings are available for different symptoms 
of a disability), as long as the prohibition against 
pyramiding is not violated.  See 38 C.F.R. § 4.14.

In both June 2007 examination reports, the hands examiner 
described the scar residual of the veteran's hand laceration 
as 4.5 cm located on the volar aspect of the wrist, starting 
at the distal wrist crease and going around the hypothenar 
muscle to the first diagonal palmar crease.  There did not 
appear to be any tissue loss, and the scar did not appear 
adherent, but there was soft tissue swelling over the area.  
The examiner noted the scar as tender with some decreased 
sensation to light touch.  It was otherwise normal in 
appearance, without any keloid formation.

The scar rating criteria provide that a superficial scar that 
is painful on examination warrants a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar 
is one that is not associated with underlying soft tissue 
damage.  Id., Note (1).  In light of the findings on 
examination, the Board finds that the residuals of the 
veteran's right hand disorder meet the criteria for a 
separate 10 percent rating for his tender scar, which the 
examiner noted was secondary to his in-service injury.



The muscle examination report also notes that the examiner 
interpreted the X-rays of the veteran's hand as showing 
degenerative changes at the carpal joint, which would involve 
the veteran's wrist.  See 38 C.F.R. § 4.71a, Plate III; see 
also Steadman's Medical Dictionary, p. A15, 27th Edition 
(2000).

Degenerative arthritis is rated under Diagnostic Code 5003, 
which provides that degenerative arthritis established by X-
ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved.  
Further, if the limitation of motion of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, but with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of motion of the wrist, either the major 
(dominant) or minor joint, on dorsiflexion of less than 15 
degrees, or plantar flexion limited in line with the forearm, 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  The examination report notes the veteran's right 
wrist manifested range of motion on dorsiflexion of 0 to 45 
degrees and plantar flexion of 0 to 60 degrees.  Normal 
values are 0 to 70 degrees and 0 to 80 degrees respectively.  
38 C.F.R. § 4.71a, Plate I.  Thus, while the veteran's wrist 
manifested limitation of motion in both spheres, it is 
noncompensable.  Diagnostic Code 5215.  In light of this 
fact, his wrist arthritis more nearly approximates the 10 
percent rating, as the examiner noted tenderness in the area 
shown on the X-rays.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 
5003.

The Board finds no basis for higher ratings, as there is no 
evidence of incapacitating episodes related to the wrist.  
Id.  Further, the muscle examiner referred the veteran for a 
peripheral nerve examination, as he had concern that there 
may be ulnar nerve damage.

The June 2007 neurological examination report notes the 
examiner reviewed the veteran's past EMGs:  a March 2000 EMG 
which was interpreted as having shown no abnormalities, and a 
May 2001 EMG, where the examiner opined the veteran did not 
exert any useful voluntary motor contractions.  The June 2007 
examination revealed Cranial nerves 2 through 12 as normal, 
and motor examination revealed no atrophy.  The examiner 
noted that the veteran exhibited inconsistent effort 
involving all movements, including finger flexion, extension, 
hand grip, wrist extension, and flexion.  Sensory examination 
was decreased subjectively to pinprick on the volar surface 
of the hand, including the palm and the last three fingers.  
Sensory examination of the rest of the arm and all other 
extremities was normal, as was the motor examination, which 
was 5/5 in all other areas.  The examiner diagnosed no 
neurological pathology.

Thus, the Board finds no basis for a separate rating 
involving the peripheral nerves.  Further, the rating 
criteria specifically precludes combining a muscle injury 
rating with peripheral nerve paralysis rating of the same 
body part, unless entirely different functions are involved.  
38 C.F.R. § 4.56(a).

In sum, the Board finds that the findings and actions 
discussed above, reasonably and adequately rate the veteran's 
right hand disability.  38 C.F.R. § 4.7.  The minimum 10 
percent rating under Diagnostic Code 5309 addresses his 
functional loss due to his pain and limitation of motion of 
his involved fingers, 38 C.F.R. §§ 4.40, 4.45; and, the 
separate ratings allowed by the Board address the scar 
residual and degenerative changes in the wrist.  Thus, the 
benefits sought on appeal are granted in part.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against ratings higher than allowed, however, the doctrine is 
not for application.  Schoolman v. West, 12 Vet. App. 307, 
311 (1999).

The Board also notes the veteran's assertions to the effect 
that he has not been able to work as an electrician since 
approximately 2001.  Nonetheless, there is nothing in the 
record to distinguish this case from the cases of numerous 
other veterans' who are subject to the schedular rating 
criteria for the same disability.  Thus, the Board finds that 
the currently assigned and allowed schedular ratings have 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected residuals of his right hand 
injury.  See 38 C.F.R. § 4.1.  In addition, there is no 
evidence revealing frequent periods of hospitalization.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Entitlement to a rating higher than 10 percent for right hand 
Muscle Group IX injury is denied.

Entitlement to a separate evaluation not to exceed 10 percent 
for tender scar secondary to service-connected right hand 
injury is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a separate evaluation not to exceed 10 percent 
for degenerative changes, right wrist, confirmed by X-ray, 
secondary to service-connected right hand injury is granted, 
subject to the law and regulations governing the award of 
monetary benefits.
REMAND

A liberal standard is applied in determining whether a 
communication constitutes a Notice of Disagreement.  The 
communication in question must at least refer to the rating 
decision in question and be in terms that can be reasonably 
construed as expressing disagreement or dissatisfaction with 
the determination and a desire for appellate review.  See 
38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

A September 2007 rating decision granted service connection 
for hypertension with an initial rating of 10 percent, 
effective July 2003.  The veteran's March 2008 letter did not 
specifically refer to the September 2007 rating decision in 
technical terms.  Instead, he asserted, "[n]ow they decide I 
have hypertension by reading the same documents.  I think it 
was a mistake on the VA part so I should receive more than 10 
% for a mistake the VA made for 17 years."  In light of the 
fact the veteran's letter is a pro se pleading, see Durr v. 
Nicholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005) (pro se 
pleadings are to be liberally construed), the Board deems it 
sufficient to constitute a Notice of Disagreement with the 
initial rating and effective date of the grant of service 
connection for his hypertension.

In such cases, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon 
v. West, 12 Vet. App. 238 (1999).  Thus, the issues of the 
initial rating for hypertension and the effective date for 
service connection for hypertension must be remanded to the 
RO for additional action.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In particular he must 
be given precise notice of the rating 
criteria pertaining to his claim of 
entitlement to a higher initial rating 
for hypertension.

2.  The RO shall issue a Statement of the 
Case with regard to the issues of 
entitlement to a higher initial rating 
for hypertension and entitlement to an 
effective date earlier than July 15, 
2003, for service connection for 
hypertension.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issues should this claim 
be returned to the Board.  38 U.S.C.A. § 
7104 (West 2002).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


